Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2021 has been entered.
 Response to Arguments
Applicant's arguments filed 02/02/2021 have been fully considered but they are not persuasive.
Applicant states:
“As amended, independent claims 1 and 26 each recite a tool body with one or more magnetic elements configured to induce a magnetic coupling "along a magnetic flux path between the tool body and the tool holder," and "an actuator engaged with the tool body," which is "configured to create a gap in the magnetic flux path for selective disengagement of the coupling end of the tool body from the tool holder." Similarly, independent claim 41 recites "an actuator engaged with the tool body and configured to create a gap in the magnetic flux path for selective disengagement of the magnetic coupling between the coupling end of the tool body and the tool holder." The Johnson, Brisard, and Denkmeier/Trumpf references do not teach this combination of features, and the claims are patentable whether the references are considered individually under 35 U.S.C. § 102, or in combination under § 103. 
Johnson, for its part, is relied upon for teaching a press brake tool with a body portion (18) having a tang (20) and work engaging surface (22). The tang (20) engages with a tool holder having a body (12') with a support plate (14') and clamp (16'). A lever (13) is attached to the tool holder body (12'), and is operated to move the lower end of the clamp (16') toward and away from the support plate (14'). See Johnson, Fig. 3; col. 3, lines 21-26. 

Tellingly, however, the Office fails to provide any clear articulation of the reasons why the claimed invention would have been obvious, based on the actual teachings of the prior art. See, e.g., MPEP § 2142 ("The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.") (citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007)). Instead, the Office merely concludes that it would have been obvious "in order to have provided improved engagement of a tool body to a tool-11- holder," exactly as described in Applicant's own disclosure and drawings, and as defined according to Applicant's own claims. See Id. at 5. 
It is well established that rejections based on obviousness cannot be supported with this kind of merely conclusory statement, improperly gleaned from Applicant's own disclosure and claims. See MPEP § 2145(X)(A) (proper reconstruction "...takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant's disclosure..." (citing In re McLaughlin, 443 F.2d 1392, 1395 (CCPA 1971) (emphasis added). Instead, the Office must provide reasoning to explain how the recited claim features are actually taught by the prior art, in a way that would have been understood by a person of ordinary skill, in order to support a legal conclusion of obviousness under § 103. See Id. ("...rejections on obviousness cannot be sustained with mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.") (citing In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006) (quoted with approval in KSR, 550 U.S. at 418)). 
Here, however, the only reasoning provided to explain the conclusion of obviousness is "in order to have provided improved engagement of a tool body to a tool holder," as alleged in the Office Action (emphasis added), and this reasoning does not appear in the prior art itself, nor in the ordinary level of skill in the art. Instead, the reasoning is improperly gleaned from Applicant's own disclosure, and Applicant's disclosure does not support a prima facie case for obviousness. Regardless, the proposed combination of references does not reproduce the invention as claimed, whether the prior art is considered individually under 35 U.S.C. § 102, or in the proposed combination under § 103.”
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Trumpf teaches an analogous invention wherein comprising an analogous actuator having selective disengagement. Therefore, this argument is not persuasive.
Applicant additionally states:

“None of Johnson, Brisard and Denkmeier/Trumpf expressly teaches to the location of the magnetic flux path, and none of the references teaches an actuator "configured to create a gap in the magnetic flux path for selective disengagement of the coupling end of the tool body from the tool holder," as recited in claims 1, 26 and 41. Instead, Johnson teaches a lever (13) that is coupled to the tool holder (rather than to the tool itself), as shown in Johnson's Figure 3 (below), and the Johnson lever (13) is adapted to move the lower end of the clamp (16') away from the support plate (14'). Johnson does not teach to the flux path, and Johnson does not teach how to "create a gap in
Application No. 15/698,395 Docket No.: P261541.US.02the magnetic flux path," as recited in Applicant's claims, whether considered alone or in combination with the other prior art.”

However, the previous Office Action does not contend that Johnson teaches the newly claimed limitations. As presented in the previous Office Action, Johnson is modified by Brisard, in order to provide improved retention of a tool body. When Johnson is modified by Brisard, one or more magnetic elements are configured to induce a magnetic coupling along a magnetic flux path between the tool body and the tool holder (Page 2, lines 16-21 of Brisard) (See Fig. 3-4). All magnets have a magnetic field, of which presents a magnetic flux path. Johnson in view of Brisard is then further modified by Trumpf, in order to provide improved engagement of a tool body to a 

Applicant additionally states:
 
“Denkmeier/Trumpf is relied upon for teaching an actuating element (19) and locking element (20) configured to secure a tool (6) in a tool receptacle (5), but there is no teaching to the flux path, and nothing to suggest that the Denkmeier/Trumpf actuating and locking elements (19, 20) would operate to create a gap in such a magnetic flux path, for selective disengagement of the coupling end of a tool body from a tool holder as claimed. Nor is there any articulated reasoning or rational explanation to show how the Johnston lever (13) could obviously have been detached from the Johnson tool holder (12'), and then re-attached to the tool body (18), as suggested by the office, or to replace the Denkmeier/Trumpf actuating element (19), in a way that could still move the Johnson clamp (16') toward and away from the support plate (14'), as required to operate the Johnson inventions, and also "create a gap in the magnetic flux path for selective disengagement of the coupling end of the tool body from the tool holder," as specified in each of claims 1, 26 and 41. 
In fact, both the Johnson clamp (16') and the Johnson support plate (14') are part of the much heavier and more substantial tool holder (with tool holder body 12'), as clearly shown in Johnson's Figure 3 (above). There is nothing to show a person of ordinary skill where the Johnson lever (13) could be positioned on the tool holder body (18), and there is not articulated reasoning to explain what other extensive modifications would be required in order to move the Johnson clamp (16') with respect to the support plate (14'), according to the plain teachings of the cited prior art. 
Regardless, the proposed combination of prior art does not teach to the flux path, and there is nothing to show how moving the Johnson clamp (16') with respect to the support plate (14') would create a gap in a magnetic flux path, as defined "between the tool body and the tool holder" according to claims 1 and 26, nor "between the coupling end of the tool body and the tool holder" according to claim 41. While Brisard may teach to the general concept of magnets, moreover, Brisard is silent as to any magnetic flux path that is created, and none of Johnson, Brisard, or Denkmeier/Trumpf teaches how to disengage such a magnetic coupling by introducing a gap in 

However, the previous Office Action does not contend that Johnson teaches the newly claimed limitations. As presented in the previous Office Action, Johnson is modified by Brisard, in order to provide improved retention of a tool body. When Johnson is modified by Brisard, one or more magnetic elements are configured to induce a magnetic coupling along a magnetic flux path between the tool body and the tool holder (Page 2, lines 16-21 of Brisard) (See Fig. 3-4). All magnets have a magnetic field, of which presents a magnetic flux path. Johnson in view of Brisard is then further modified by Trumpf, in order to provide improved engagement of a tool body to a tool holder. By making this modification, an actuator (19 of Trumpf) is engaged with the tool body and configured to create a gap in the magnetic flux path (See Fig. 3-4 of Brisard) (Page 2, lines 16-21 of Brisard) for selective disengagement of the coupling end of the tool body from the tool holder (See Claim 3 of Trumpf).  Therefore, given the broadest reasonable interpretation, the claimed limitation is met. Therefore, this argument is not persuasive.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 5-11, 19-22, 26, 31, 32, 39, 41, 55, and 58 are rejected under 35 U.S.C. 103 as being unpatentable over US6848291B1, herein referred to as Johnson,  and further in view of FR2791590A1, herein referred to as Brisard, and AT 515526A4, herein referred to as Trumpf.
Regarding Claim 1, Johnson discloses a press brake tool comprising: a tool body (Fig. 2, Num. 12) having a working end configured for operation on a workpiece and a coupling end configured for selective engagement with a tool holder (Fig. 2, Num. 16), the working end (Fig. 2, Num. 22) spaced from the coupling end along the tool body.
Johnson is silent wherein one or more magnetic elements configured to induce a magnetic coupling between the tool body and the tool holder along a magnetic flux path, wherein the coupling end of the tool body is magnetically engageable with the tool holder.  
Brisard teaches magnets in an analogous press brake tool for the purpose of mounting a tool head to a tool holder along a magnetic flux path (magnets have magnetic fields, of which include magnetic flux path), meeting the limitation of the claimed magnetic elements (Page 2, Lines 16-21 of Brisard translation).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to provide the press brake tool disclosed by Johnson with the magnetic elements taught by Brisard in order to provide improved retention of a tool body.
Johnson as previously modified by Brisard is additionally silent wherein press brake tool comprising an actuator engaged with the tool body and configured to create a gap in the magnetic flux path for selective disengagement of the coupling end of the tool body from the tool holder.
Johnson discloses a press brake tool holder comprising an actuator (13) engaged with the tool body and configured for selective disengagement of the coupling end of the tool body from the tool holder.
Trumpf teaches an analogous device wherein press brake tool comprising an actuator (19) engaged with the tool body and configured to create a gap for selective disengagement of the coupling end of the tool body from the tool holder, for the purpose of engaging a tool body to a tool holder (See Claim 3), thereby meeting the limitation of the claimed actuator.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective fling date of invention to have provided the invention, as disclosed by Johnson in view of Brassard, with the actuator comprised on the tool, as taught by Trumpf, in order to have provided improved engagement of a tool body to a tool holder.

Regarding Claim 2, Johnson in view of Brisard and Trumpf discloses the press brake tool of claim 1, wherein: the one or more magnetic elements comprise one or more permanent magnets disposed in the tool body for generating magnetic flux to induce the magnetic coupling (Fig. 3-4, num. 3 of Brisard), which is sufficient to support a weight of the tool body upon engagement of the coupling end with the tool holder (See Page 5, Lines 8-16 of Brisard translation).

Regarding Claim 5, Johnson in view of Brisard and Trumpf discloses the press brake tool of claim 1, wherein the actuator is configured to urge at least a portion of the coupling end of the tool body from the tool holder to define an air gap therebetween (See col. 3, Lines 21-26 of Johnson).
Regarding Claim 6, Johnson in view of Brisard and Trumpf discloses the press brake tool of claim 1, wherein the actuator extends from a first end to a second end, the second end configured to selectively disengage the coupling end of the tool body from the tool holder 

    PNG
    media_image1.png
    664
    680
    media_image1.png
    Greyscale

Regarding Claim 7, Johnson in view of Brisard and Trumpf discloses the press brake tool of claim 6, wherein the first end of the actuator is accessible by a user with the coupling end of the tool body engaged in the tool holder, and wherein the second end of the actuator is configured to protrude from the tool body to selectively disengage the coupling end of the tool body from the tool holder upon manipulation of the first end by the user in at least one of a vertical up or down direction or a lateral direction (See col. 3, Lines 21-26 of Johnson) (See annotated Fig. 3 below).
Regarding Claim 8, Johnson in view of Brisard and Trumpf discloses the press brake tool of claim 6, further comprising a biasing element configured to bias the second end of the 
Regarding Claim 9, Johnson in view of Brisard and Trumpf discloses the press brake tool of claim 6, further comprising a load- bearing shoulder configured to bear a mechanical load between the tool holder and the tool body upon operation of the working end, wherein the second end of the actuator is configured to protrude from the load-bearing shoulder to selectively disengage the coupling end from the tool holder (See col. 3, Lines 27-46 of Johnson) (See Fig. 2-3, num. 24).
Regarding Claim 10, Johnson in view of Brisard and Trumpf discloses the press brake tool of claim 6, further comprising a pin or hinge element disposed between the first end of the actuator and second end of the actuator, wherein the actuator is pivotably engaged with the tool body by the pin or hinge element (See annotated Figure 3 below).

    PNG
    media_image2.png
    664
    680
    media_image2.png
    Greyscale

Regarding Claim 11, Johnson in view of Brisard and Trumpf discloses the press brake tool of claim 10, wherein the actuator comprises a longitudinal portion extending from the first end to the pin or hinge element and a transverse portion extending transversely from the longitudinal portion between the pin or hinge element and the second end (See annotated Fig. 3 below).

    PNG
    media_image3.png
    664
    688
    media_image3.png
    Greyscale

Regarding Claim 19, Johnson in view of Brisard and Trumpf discloses the press brake tool of claim 1, wherein the one or more magnetic elements (Num. 3, Fig. 1 of Brisard) comprise one or more permanent magnets disposed in the tool body, the one or more permanent magnets configured to form the magnetic coupling between the tool body and the tool holder with the coupling end of the tool body engaged therein (See Page 3, Lines 1- 6 of Brisard translation).
Regarding Claim 20, Johnson in view of Brisard and Trumpf discloses the press brake tool of claim 1, wherein the actuator is adapted for modulation of a flux path through the one or more magnetic elements by introduction of a gap -4-Application No.: 15/698,395Docket No.: P261541.US.02 therein, wherein a strength of the magnetic coupling is responsive to the modulation of the flux path by the gap (By placing the magnetic elements as taught by Brisard within the tool body as disclosed by Johnson, 
Regarding Claim 21, Johnson in view of Brisard and Trumpf discloses the press brake tool of claim 1, wherein the one or more magnetic elements comprise a plurality of magnetic sub-assemblies, each magnetic sub-assembly comprising one or more permanent magnets and ferromagnetic elements configured to independently induce a magnetic coupling between the coupling end of the tool body and the tool holder (See Fig. 6, num. 3a &3b of Brisard).
Regarding Claim 22, Johnson in view of Brisard and Trumpf discloses the press brake tool of claim 1, further comprising: a tang defined by the coupling end of the tool body and adapted for the selective engagement with the tool holder (Abstract of Johnson), and a load-bearing shoulder defined on the tool body and configured to bear a mechanical load between the tool holder and the tool body for operation of the working end of the tool body on a workpiece (col. 3, Lies 27-46 of Johnson).
Johnson is silent wherein the one or more magnetic elements comprise one or more permanent magnets disposed in the tang or the load-bearing shoulder and configured to induce the magnetic coupling by inducing a magnetic flux between the tool body and the tool holder.
Brisard teaches magnetic elements configured in the tool body for the purpose of mounting a tool head to a tool holder, meeting the limitation of the claimed permanent magnetic elements disposed in the tang or load-bearing shoulder  (Page 2, Lines 16-21 of Brisard translation) (See num. 3, Fig 3-4 of Brisard).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to provide the press brake disclosed by Johnson with the magnetic elements as taught by Brisard, in the tang or shoulder of the press brake, in order to have provided improved retention of a tool body.
Regarding Claim 26, Johnson discloses a method comprising: disposing a tool body (Num. 12, Fig 3 of Johnson) with respect to a tool holder Num. 16, Fig. 3 of Johnson), the tool body having a working end configured for operation on a workpiece (Num. 22, Fig 3 of Johnson), a coupling end spaced from the working end along the tool body (Right side of Num. 12, Fig. 3 of Johnson). 
Johnson is silent wherein one or more magnetic elements configured to induce a magnetic coupling; and  -5-Application No.: 15/698,395Docket No.: P261541.US.02 engaging the working end of tool body with the tool holder, wherein the magnetic coupling is induced along a magnetic flux path between the tool body and the tool holder; wherein the one or more magnetic elements comprise one or more permanent magnets disposed in the tool body for generating magnetic flux to induce the magnetic coupling, and wherein the magnetic coupling is sufficient to support a weight of the tool body upon engagement of the coupling end with the tool holder.
Brisard teaches magnetic elements disposed in a tool body configured to induce magnetic coupling between a tool holder and tool body along a magnetic flux path (magnets have magnetic fields, and in turn have magnetic flux path), meeting the limitation of the claimed magnetic elements (Page 3, Lines 1-6 of Brisard translation).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the press brake tool disclosed by Johnson 
Johnson in view of Brisard is additionally silent wherein comprising: disposing a tool comprising an actuator engaged with a tool body with respect to a tool holder, and the actuator is configured to create a gap in the magnetic flux path for selective disengagement of the coupling end of the tool body from the tool holder.
Trumpf teaches an analogous device wherein press brake tool comprising an actuator (19) engaged with the tool body and configured for selective disengagement of the coupling end of the tool body from the tool holder by creating a gap, for the purpose of engaging a tool body to a tool holder (See Claim 3), thereby meeting the limitation of the claimed actuator.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective fling date of invention to have provided the invention, as disclosed by Johnson in view of Brassard, with the actuator comprised on the tool, as taught by Trumpf, in order to have provided improved engagement of a tool body to a tool holder.

Regarding Claim 31, Johnson in view of Brisard and Trumpf discloses the method of claim 26, wherein the actuator comprises manipulating lever mechanism pivotally engaged with the tool body, the lever mechanism configured to selectively disengage at least a portion of the coupling end of the tool body from the tool holder (See Fig. 3 num. 13 of Johnson) (See col. 3, Lines 21-26 of Johnson).
Regarding Claim 32, Johnson in view of Brisard and Trumpf discloses the method of claim 31, further comprising one or more steps of: accessing a first end of the lever mechanism engaged with the tool body, wherein the coupling end of the tool body is engaged in the 
Regarding Claim 39, Johnson in view of Brisard and Trumpf discloses the method of claim 26, further comprising: selectively engaging a tang (num. 20, Fig 3 of Johnson) on the coupling end of the tool body with the tool holder, and selectively engaging a load-bearing shoulder (Num. 24, Fig. 3 of Johnson) defined on the tool body with the tool holder. 
Johnson is silent wherein the magnetic coupling is induced by one or more of the magnetic elements disposed in the tang or the load-bearing shoulder.
Brisard teaches magnetic elements configured in the tool body for the purpose of mounting a tool head to a tool holder, meeting the limitation of the claimed magnetic elements disposed in the tang or load-bearing shoulder  (Page 2, Lines 16-21 of Brisard translation) (See num. 3, Fig 3-4 of Brisard).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to provide the press brake disclosed by Johnson with the magnetic elements as taught by Brisard, in the tang or shoulder of the press brake, in order to have provided improved retention of a tool body.
Regarding Claim 41, Johnson discloses a press brake tool comprising:  -7-Application No.: 15/698,395Docket No.: P261541.US.02 a tool body having a working end configured for operation on a workpiece and a coupling end configured for selective engagement with a tool holder (Fig. 3).
Johnson is silent wherein  a magnetic assembly configured to induce a magnetic coupling along a magnetic flux path between the coupling end of the tool body and the tool holder; and an actuator engaged with the tool body and configured for selective disengagement of the magnetic coupling between the coupling end of the tool body and the tool holder; wherein the magnetic assembly comprises one or more magnets disposed in the tool body for generating magnetic flux to induce the magnetic coupling, and one or more ferromagnetic elements disposed in the tool body for guiding the magnetic flux to induce the magnetic coupling, and wherein the magnetic coupling is sufficient to support a weight of the tool body upon engagement of the coupling end with the tool holder.
Brisard teaches a magnetic assembly for the purpose of inducing magnetic coupling along a magnetic flux path (magnets have magnetic fields, and in turn have magnetic flux path), meeting the limitation of the claimed magnetic assembly between a tool body and tool holder. By placing the magnetic elements as taught by Brisard within the tool body as disclosed by Johnson, if the mechanism of Johnson is operated by the operator to introduce a gap, the flux between the tool body and the tool holder is modular, wherein a strength of the magnetic coupling is responsive to the modulation of the flux path by the gap. (Fig. 3-4, num. 3 of Brisard) (See Page 3, Lines 1- 6 of Brisard translation) (Page 2, Lines 16-21 of Brisard translation).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to provide the press brake disclosed by Johnson with the 
Trumpf teaches an analogous device wherein press brake tool comprising an actuator (19) engaged with the tool body and configured to create a gap for selective disengagement of the coupling end of the tool body from the tool holder, for the purpose of engaging a tool body to a tool holder (See Claim 3), thereby meeting the limitation of the claimed actuator.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective fling date of invention to have provided the invention, as disclosed by Johnson in view of Brassard, with the actuator comprised on the tool, as taught by Trumpf, in order to have provided improved engagement of a tool body to a tool holder.

Regarding Claim 55, Johnson in view of Brisard and Trumpf discloses the press brake tool of claim 41, wherein the magnetic assembly comprises two or more magnetic subassemblies Num. 3a & 3b, Fig. 6 of Brisard) configured to independently induce two or more respective magnetic couplings between the coupling end of the tool body and the tool holder; and further comprising: a tang (Fig. 3, Num. 20 of Johnson) defined by the coupling end of the tool body and adapted for the selective engagement with the tool holder, and a load-bearing shoulder ( Fig. 3, Num. 24 of Johnson) defined on the tool body to bear a mechanical load between the tool holder and the tool body upon operation of the working end (Fig. 3, Num. 22 of Johnson).
Johnson is silent wherein the magnetic subassemblies each comprise one or more of the magnets and ferromagnetic -9-Application No.: 15/698,395Docket No.: P261541.US.02 elements disposed in the tang or the load-bearing shoulder to induce a portion the magnetic coupling between the tool body and the tool holder.
Brisard teaches magnetic elements configured in the tool body for the purpose of mounting a tool head to a tool holder, meeting the limitation of the claimed magnetic elements disposed in the tang or load-bearing shoulder  (Page 2, Lines 16-21 of Brisard translation) (See num. 3, Fig 3-4 of Brisard).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to provide the press brake disclosed by Johnson in view of Brisard and Trumpf, with the magnetic elements as taught by Brisard, in the tang or shoulder of the press brake, in order to have provided improved retention of a tool body.

Regarding Claim 58, Johnson in view of Brisard and Trumpf discloses the press brake tool of claim 1, wherein the actuator comprises a lever pivotally engaged with the tool body and configured to selectively disengage at least a portion of the coupling end of the tool body from the tool holder (See Fig. 3 num. 13 of Johnson) (See col. 3, Lines 21-26 of Johnson)(See Claim 3 of Trumpf).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMER ISLAM whose telephone number is (571)272-8856. The examiner can normally be reached Monday - Thursday: 7:30 am - 5:00 pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMER ISLAM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725